Citation Nr: 1425232	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications taken to treat a low back injury.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 and also served in the Reserve Component with a period of active duty for training (ACDUTRA) from June 2006 to July 2006.  Thereafter, he had periods of inactive duty for training (INACDUTRA) until he entered the retired reserve in 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico in November 2008 (service connection for a lung disorder) and March 2009 (service connection for bilateral hearing loss, tinnitus, and diabetes mellitus).

In a July 2013 decision, the Board denied the Veteran's claims of service connection for a lung disorder, bilateral hearing loss, tinnitus, diabetes mellitus, a left knee disorder, and a left shoulder disorder.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2013 decision as to the denial of service connection for a lung disorder, bilateral hearing loss, tinnitus, and diabetes mellitus.  The Court granted the JMR in a February 2014 Order.  The issues now return to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to require that VA verify the Veteran's periods of active duty.  While the parties note in the JMR that it does not appear as though VA ever requested the Veteran's National Guard records to determine any periods of active duty during Guard service, review of the record shows that VA requested verification of the Veteran's periods of service by way of a May 2008 letter that was addressed to the Puerto Rico Army National Guard (PRANG).  However, in PRANG's August 2008 response to VA's inquiry, it only addressed the availability of the Veteran's service treatment records.  The record does not show that VA requested verification of the Veteran's periods of service from PRANG after May 2008.  The only evidence of subsequent efforts to verify the Veteran's service is a July 2009 Personnel Information Exchange System (PIES) request response in which it is noted that the Veteran served from August 1980 to August 1984 and recommended that VA submit another PIES request to obtain records of the Veteran's subsequent service.  The record does not show that any additional inquiries were accomplished.  This should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  As directed by the JMR, attempt to verify all periods of the Veteran's service by appropriate inquires to record sources.  As precisely as is possible, which dates are active duty; which are active duty for training; and which dates are inactive duty training should be identified.  The character of the Veteran's discharge should be provided for any period of active duty.

2.  The Veteran should be given the opportunity to identify or submit any additional medical evidence relevant to his claims.  Any identified records should be sought and associated with the Veteran's claims file.

3.  After the requested development has been completed, together with any additional development as may become indicated, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



